1

2

3

4

5

6

7
                      UNITED STATES DISTRICT COURT
8
                    NORTHERN DISTRICT OF CALIFORNIA
9

10   ELOHIM EPF USA, INC., a California )      Case No.: 3:18-cv-06789-CRB
     Corporation,                          )
11                                         )   [PROPOSED] ORDER RE:
                  Plaintiff,               )   DISMISSAL
12                                         )
            vs.                            )   Complaint Filed: November 8, 2018
13                                         )
     BIRD ENTERTAINMENT GROUP, )
14   LLC, a California limited liability   )
     company d/b/a TEN RESTAURANT & )
15   LOUNGE; MYUNG HEE LEE an              )
     individual; DANJY, INC., a California )
16   Corporation d/b/a K-STAR; MIN KI )
     PAIK, an individual; JS KOREA         )
17   HOUSE, INC., a California Corporation )
     d/b/a K-STAR; SHUNGWEUN YUN )
18   an individual; and DOES 1 through 20, )
     inclusive                             )
19                                         )
                  Defendants.              )
20                                         )
                                           )
21                                         )
22

23

24

25

26

27

28                         [PROPOSED] ORDER RE: DISMISSAL

                                         -1-
1                         [PROPOSED] ORDER RE: DISMISSAL
2          The Court having considered the Stipulation Re: Dismissal executed
3    between Plaintiff Elohim EPF USA, Inc. (“Plaintiff”) on the one hand, and
4    Defendants Bird Entertainment Group, LLC d/b/a Ten Restaurant & Lounge,
5    Myung Hee Lee, Danjy, Inc. d/b/a K-Star, Min Ki Paik, JS Korea House, Inc.,
6    and Shungweun Yun (collectively, the “Defendants”), on the other hand.
7          IT IS HEREBY ORDERED that, the above-entitled action, including all
8    claims and causes of action are hereby dismissed with prejudice, and each
9    party shall bear her/his/its own attorney’s fees and costs.
10

11   IT IS SO ORDERED.
12

13

14           July 11
     DATED: _____________, 2019              ________________________________
                                             The Honorable Charles R. Breyer
15                                           UNITED STATES DISTRICT JUDGE
16

17   Presented by:

18   Brandon M. Tesser, Esq. (SBN 168476)
     Tesser | Grossman, LLP
19   11990 San Vicente Blvd., Suite 300
20   Los Angeles, CA 90025
     Telephone: (310) 207-4558
21   brandon@tessergrossman.com
22
     Attorneys for Plaintiff
23   ELOHIM EPF USA, INC.
24   ///
25   ///
26   ///
27

28                            [PROPOSED] ORDER RE: DISMISSAL

                                             -2-
1    Domenico Scire (SBN 276910)
2
     Law Offices of Domenico Scire
     37 E. Hedding Street
3    San Jose, CA 9512
4    Telephone: (408) 295-5555
     scirelaw@gmail.com
5
     Attorneys for Defendants
6    BIRD ENTERTAINMENT GROUP, LLC d/b/a TEN RESTAURANT &
7    LOUNGE; MYUNG HEE LEE; DANJY, INC. d/b/a K-STAR; MIN KI PAIK; JS
     KOREA HOUSE, INC.; and SHUNGWEUN YUN
8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                         [PROPOSED] ORDER RE: DISMISSAL

                                        -3-
